Citation Nr: 1752238	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-29 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1972 to May 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.   


FINDINGS OF FACT

The Veteran's bilateral hearing loss and tinnitus had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2017).

2.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303, 3.307(a), 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He contends that his bilateral hearing loss and tinnitus had their onset in service, where he served as a principle percussionist for four years.  

All three elements of service connection are established by the competent and credible lay and medical evidence of record.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The Veteran has a diagnosis of bilateral hearing loss, reports ongoing tinnitus and suffered acoustic trauma when exposed to extreme loud noise in service while performing in the band.  See March 2013 Notice of Disagreement; January 2013 VA Examination Report; November 2017 VHA Medical Opinion.  Further, a VHA expert opined that the Veteran's bilateral hearing loss disability had its onset in service with acoustic trauma from extensive noise exposure while playing the French horn in the band.  The Board finds the VHA expert's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  With regard to tinnitus, the Board acknowledges the Veteran's competent and credible report that his tinnitus began during service and has been recurrent since that time.  Thus, service connection for bilateral hearing loss and tinnitus is warranted.    


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


